Citation Nr: 1111365	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-30 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for muscle dystrophy in the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In May 2010 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's preexisting disability of the bilateral lower extremities that existed prior to service increased in severity beyond its normal progression in service.


CONCLUSION OF LAW

The criteria for service connection for a disability of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection for a disability of the bilateral lower extremities, the Board finds that any failure on the part of VA to notify or develop the claim cannot be considered prejudicial to the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).  The Board will therefore proceed to a review of the claim on the merits.
Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  However, where the preservice disability is shown to have increased in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Muscle dystrophy, however, is not a disability for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not shown, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and in testimony before the Board, asserts that his current bilateral leg disability resulted from in-service aggravation of a preexisting bilateral leg condition.  Specifically, the Veteran contends that the lameness he experienced in his legs prior to service was permanently worsened as a result of physical training, and, in particular, a forced march during basic training.  

The Veteran's service personnel records show that in September 1968, prior to service, the Veteran reported leg trouble.  A letter dated October 1968 from the Veteran's private physician indicates that the Veteran had undergone treatment for lameness in the legs and back muscles since at least as early as May 1967, but that no adequate diagnosis had been made.  Service medical records show that on his October 1968 pre-induction examination, the Veteran reported a history of lameness.  The Veteran's bilateral leg condition was not considered disabling and he was found to be fit for basic training and active service.  Nevertheless, because lameness was noted upon entry into service, the Board finds that a bilateral leg abnormality existed prior to service.  Accordingly, the Board must consider whether the Veteran's preexisting bilateral leg condition was aggravated in service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

Subsequent service medical records show that in April 1969, the Veteran complained that his legs were bothering him and shin splints were diagnosed.  In April 1970 the Veteran sought treatment for leg pain.  He was referred to the orthopedic clinic, where he was evaluated in August 1970.  At that time, he indicated his right leg had been bothering him for four months and the left leg for eight months.  He described giving way of the left leg.  He reported that the problems would come and go, and that he had been having problems since basic training.  He reported no history of significant trauma requiring medical care.  On examination, slight atrophy of the left quadriceps was noted, measured as half an inch.  There was full range of motion and questionable McMurray's.  No x-rays were available.  It was noted that there was no objective evidence of a deficiency, but that the Veteran should be reevaluated if there was recurrent giving way.  The Veteran was returned to full duty.  Thereafter, a March 1971 separation examination report shows a normal clinical evaluation of the lower extremities.  However, at that time, the Veteran reported a history of cramps in his legs.  

Post-service medical records show that in May 1989, the Veteran sought treatment for pain in his left anterior thigh with numbness for the past one to two years.  He denied previous injury or trauma.  Initially, he reported numbness and discomfort every couple of months that would last for one to two days and then resolve on its own.  During a follow-up visit, the Veteran reported his leg pain to be continuous and involving the whole leg.  His symptoms were worse after standing for long periods of time.  There was no swelling, erythema, or warmth to the touch.  Physical examination was benign with the exception of some tenderness to palpation over the left anterior thigh.  Upon referral to an orthopedist in July 1989, the Veteran reported anterior left thigh pain, which began a year prior.  He reported a burning sensation and increased discomfort with standing.  He denied numbness, tingling, and injury preceding his discomfort.  On physical examination, the legs were neurologically clear except for a patch of decreased soft touch perception anterolaterally over the distal thigh.  The Veteran was assessed with probable meralgia parasthetica.

The record thereafter shows that the Veteran was treated in June 1999 for left knee pain following a slip and fall.  He was subsequently diagnosed with a meniscus tear and osteoarthritis.  In August 1999, it was noted that the muscle tone in the left quadriceps and hamstring was noticeably less as compared to the right.  In September 1999, he underwent arthroscopic medial and lateral menisectomies and chondroplasty.  Post surgery, his pain continued and from 1999 to the present, the Veteran received ongoing treatment for various conditions of the left lower extremity including a Bakers cyst, meniscal tears, iliotibial band syndrome, chondromalacia, and osteoarthritis.  In February 2006, the Veteran sought treatment for a three to four month history of right knee pain, which became markedly worse after falling down stairs.  In March 2006, he was found to have a ruptured Bakers cyst, and in June 2006 arthroscopic surgery on the right knee revealed osteoarthritis.

In November 2008 the Veteran was afforded a VA examination in which he reported continuing symptoms of pain and weakness.  He reported that during service he could not run due to bilateral leg weakness and, as a result, was placed on various light duties and did not have to continue with physical training.  He reported that his legs became much weaker and he was unable to work as a missile crewman.  On motor examination, decreased muscle strength, measured as 4/5 bilaterally, and decreased muscle tone in the lower extremities were noted.  The examiner noted abnormal muscle bulk described as pathological hypertrophy of the muscles consistent with myopathy condition.  It was noted that, to get up from a low position, the Veteran used Gower's sign.  Sensory examination was normal.  The VA examiner diagnosed muscle dystrophy in the bilateral lower extremities.  

After completing the clinical evaluation and reviewing the Veteran's service medical records, the November 2008 VA examiner opined that it was at least as likely as not that the Veteran's muscle dystrophy in the bilateral lower extremities was permanently, moderately, aggravated by his training while in the military.  The examiner reasoned that prior to service, the Veteran was having intermittent episodes of leg weakness (lameness), but that during boot camp he developed chronic and severe weakness such that he was not able to continue physical training.  In addition, the Veteran continued to experience daily weakness in the muscles of his bilateral lower extremities.  Therefore, the examiner concluded, the Veteran's leg muscle condition worsened beyond its normal progression, as it was mild prior to service, supported by the fact that he was able to pass his entrance physical examination, and became chronic and severe in service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the November 2008 VA examiner's opinion that the Veteran's preexisting bilateral leg condition was worsened beyond its normal progression during active service to be probative and persuasive evidence that the Veteran's current bilateral leg disability is related to service.  The opinion was based on the examiner's review of claims folder and was supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the November 2008 positive opinion constitutes the only medical evidence of record that addresses nexus.

The Board recognizes that although the November 2008 VA examination report indicates a review of the claims folder, there is no discussion of the Veteran's post-service treatment for lower extremity symptoms or intercurrent injuries.  Such an omission of pertinent clinical evidence reduces the probative value of the examiner's opinion.  It is also observed that, in forming the opinion, the VA examiner relied in part upon the Veteran's reported history of light duty assignments and exemption from physical training in service due to his bilateral leg disability.  As those reports are not factually predicated in the record, the examiner's reliance on those statements also adversely impacts the probative value of the opinion.

Nevertheless, the Board finds that, after resolving all doubt in the Veteran's favor, service and post-service medical records and the November 2008 VA examiner's positive opinion demonstrate that the Veteran's current disability of the bilateral lower extremities is the result of in-service aggravation of a preexisting bilateral leg disability.

The Board acknowledges that the Veteran was noted on entry to service to have a history of lameness in his legs.  Significantly, however, that preexisting condition was not considered disabling at that time and he was found to be fit for service.  Additionally, clinical evaluation upon entrance into service revealed normal lower extremities.  Thereafter, the Veteran was seen on multiple occasions for complaints related to his legs and, in April 1970, the Veteran was noted to have atrophy of his left quadriceps.  As no atrophy was noted upon entry into service, the Board finds that the in-service manifestation of atrophy to represent an additional symptom indicative of a worsening condition.  The Veteran also reported leg cramps at separation.  Post-service medical records demonstrate that the in-service worsening of his bilateral lower extremity symptoms has been permanent, as those symptoms have persisted to the present day. 

Moreover, the Veteran is competent to report that he experienced bilateral leg symptoms, such as pain and weakness, which are capable of lay observation.  Additionally, the Board finds the Veteran's statements in that regard to be credible in the absence of any contradictory evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also competent to report having noticed a worsening of his symptoms following physical training in service.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).
For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  The Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Where the evidence supports the claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the Board finds that service connection for disability of the bilateral lower extremities is warranted.  The Board has resolved all reasonable doubt in favor of the Veteran in finding that the Veteran's preexisting muscle dystrophy of the lower extremities was aggravated during his active service.  Therefore, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for muscle dystrophy in the lower extremities is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


